DETAILED ACTION

Status of the Application
	Claims 1-5 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of June 10, 2021. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a national phase under 35 U.S.C. 371 of PCT International Application No. PCT/JP2019/048138, filed on December 9, 2019. The instant invention also claims for the benefit of a prior-filed foreign application number  2018-23170 (JP), filed on December 11, 2018. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on June 10, 2021 and August 12, 2022 have been considered by the examiner.

Claim Objections
	Claim 3 is objected to because of the following informalities: --an evaluation of the commercial items and the services included in the catalog data from the user-- should be inserted to replace “user’s evaluation of the commercial items and the services included in the catalog data” to ensure the claim language conforms with standard grammatical construction. Appropriate correction is required. 

	

35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a PDS (Personal Data Store) unit that stores user data and outputs the stored user data” recited in claims 1-4.
“a dialogue unit that acquires the user data through a dialogue with a user and stores the acquired user data in the PDS unit” recited in claims 1-4.
“a matching unit that acquires catalog data including information relating to commercial items and services from a business-external system, generates a recommendation of at least one of the commercial items and the services from the catalog data on a basis of the user data output from the PDS unit, and outputs the generated recommendation to the user” recited in claims 1-4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 5 is/are rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim(s) 5 are directed to “a program for causing a computer including a storage unit to realize; a PDS (Personal Data Store) unit…a dialogue unit…and a matching unit…”. A broadest reasonable interpretation of “a program for causing a computer including a storage unit to realize; a PDS (Personal Data Store) unit…a dialogue unit…and a matching unit…” includes mere computer listings/instructions (i.e., data per se or computer program/software per se). Computer listings/instructions claimed as computer program/softeware per se (i.e., the descriptions or expressions of the programs) are not physical "things”, do not have a physical or tangible form, and thus does not fall within any statutory category (see Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007)). Computer listings/instructions are also not to be confused with statutory processes, as they are not "acts" being performed. In contrast, a claim directed to a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and a physical computer component which permit the computer program's functionality to be realized, and is thus statutory. See MPEP § 2106.
	As such, claim(s) 5 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).
	
	
Step 1:
Claim(s) 1-4 is/are drawn to devices (i.e., a machine/manufacture). As such, claims 1-4 is/are drawn to one of the statutory categories of invention (Step 1: YES). Claim 5 will be evaluated as well, as Applicant may amend claim 5 such that it is directed to one of the statutory categories of invention. 
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 5) recites/describes the following steps; 
stores user data and outputs the stored user data; 
acquires the user data through a dialogue with a user and stores the acquired user 
acquires catalog data including information relating to commercial items and services from a business-external system
generates a recommendation of at least one of the commercial items and the services from the catalog data on a basis of the user data output, and outputs the generated recommendation to the user

These steps, under its broadest reasonable interpretation, describe or set-forth acquiring and storing user data and commercial item/service data and matching it and providing a recommendation to the user on the basis of the matching, which amounts to a fundamental economic principle or practice  and/or a commercial or legal interactions (e.g., an advertising, marketing or sales activity or behavior). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 5 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“an information processing device comprising; a PDS (Personal Data Store) unit…a dialogue unit…in the PDS unit; and a matching unit…from the PDS unit” (claim 1)
“a program for causing a computer including a storage unit to realize; a PDS (Personal Data Store) unit…a dialogue unit…and a matching unit…” (claim 5)

The requirement to execute the claimed steps/functions using “an information processing device comprising; a PDS (Personal Data Store) unit…a dialogue unit…in the PDS unit; and a matching unit…from the PDS unit” (claim 1) and/or “a program for causing a computer including a storage unit to realize; a PDS (Personal Data Store) unit…a dialogue unit…and a matching unit…” (claim 5) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited element(s) of " from a business-external system", even if considered to be an “additional element” (which the Examiner contents it is not) would serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they would serve(s) to limit the application of the abstract idea to computing environments such as the internet where information is exchanged between computers/systems over the network. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-4 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). For example, claim 4 recites “wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation”. This is an abstract limitation which further sets forth the abstract idea encompassed by claim 4. This limitation is not an “additional element”, and therefore it is not subject to further analysis under Step 2A- Prong Two or Step 2B. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “an information processing device comprising; a PDS (Personal Data Store) unit…a dialogue unit…in the PDS unit; and a matching unit…from the PDS unit” (claim 1) and/or “a program for causing a computer including a storage unit to realize; a PDS (Personal Data Store) unit…a dialogue unit…and a matching unit…” (claim 5) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited element(s) of " from a business-external system", even if considered to be an “additional element” (which the Examiner contents it is not) would serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-4 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LaFever et al. (U.S. PG Pub No. 2014/0032259, January 30, 2014 - hereinafter "LaFever”)

With respect to claim 1, LaFever teaches an information processing device comprising;
a PDS (Personal Data Store) unit that stores user data and outputs the stored user data; ([0012] “private data concierge (PDC) that privately and securely collects information about users and selectively discloses such information to third-parties under control of the user…aggregated data profile associated with the user”, see also [0095] &  [0087]-[0088])
a dialogue unit that acquires the user data through a dialogue with a user and stores the acquired user data in the PDS unit; ([0076] & [0082] & Fig 21 “PDC engine gathers information…user input”…“individual or explicitly data includes data expressly provided by a consumer…by means of completing registration forms, surveys, quizzes” – graphically displaying surveys/quizzes and/or other written requests such as those in Fig 21 in order to obtain explicit user preference/evaluation of products/services is the acquisition of user data through a dialog (written prompts) with the user and the system acquires the user data and stores it, [0096] “requests such information directly from the user or provide a graphical user interface”, [0151]) 
a matching unit that acquires catalog data including information relating to commercial items and services from a business-external system, ([0072] “PDC can receive and categorize information regarding product and service offerings from manufacturers/advertisers”, [0107]-[0108] “compares to the vendors offerings…allow vendors to…directly provide a description of the available products”)
generates a recommendation of at least one of the commercial items and the services from the catalog data on a basis of the user data output from the PDS unit, and ([0072]-[0073] “PDC can receive and categorize information regarding product and service offerings from manufacturers/advertisers…compares interests of the users/consumers…as contained in the user’s aggregated data profile…with the offerings…consumer interested in a category of product or service offering…determine whether there is a match…PDC suggests or recommends products/services to the user”, [0107]-[0108] “to the extent that there is a match…one or more recommendations is made…”)
outputs the generated recommendation to the user ([0073] “PDC suggests or recommends products/services to the user”, [0107]-[0108] ‘recommendation is made…”, [0114] “product and service recommendations…presented to the present user for consideration”)

With respect to claim 2, LaFever teaches the device of claim 1;
wherein the PDS unit stores the user data such that only the user or a person authenticated by the user is allowed to access the user data ([0012]-[0013] “private data concierge (PDC)… selectively discloses such information to third-parties under control of the user…user can control disclosure of one or more items…vendors can be provided access to portions of the user’s aggregated data profiles…”, [0060] “the user controls access to and use of the PDC information…authorized third parties”, [0075] “PDC…securely stores data…through encryption…”, [0104] “authentication of the user is performed…having authenticated the user, the user’s aggregated data profile is retrieved by the PDC”,  [0156] “multi-factor authentication…”, see also [0070] and [0087]-[0088] and  [0098])

With respect to claim 3, LaFever teaches the device of claim 1;
wherein the dialogue unit further acquires, as the user data, user's evaluation of the commercial items and the services included in the catalog data ([0003] “likes or ‘dislikes’…of products and services”, [0095]-[0096] “desired purchases…reviews…preferred brands… requests such information directly from the user or provide a graphical user interface”, see also [0116]-[0118] & [0124] & [0140]-[0143] & [0151])




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over LaFever et al. (U.S. PG Pub No. 2014/0032259, January 30, 2014 - hereinafter "LaFever”) in view of Desai et al. (U.S. PG Pub No. 2019/0370036, December 5, 2019 - hereinafter "Desai”)

With respect to claim 4, LaFever teaches the device of claim 1. Although Lafever suggests that the system may determine how whell a product/service recommendation matches the user data ([0116]), Lafever does not appear to disclose,
wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation
However, Desai discloses 
wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation (Fig 2F “here’s what we looked at when making our recommendations in order of importance for this recommendation” and [0009]-[0010] “permitting a user…insight into which signals or features have been relied on to make the recommendation…allow of users…understand what particular user data is dominant for particular recommendation”, see also [0082]-[0083])
Desai suggests it is advantageous to include wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation, because doing so can provide greater transparency/insight which may increase the user’s satisfaction and/or trust with the system/recommendations ([0009]-[0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LaFever to include wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation, as taught by Desai, because doing so can provide greater transparency/insight which may increase the user’s satisfaction and/or trust with the system/recommendations 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.


With respect to claim 5, LaFever teaches a program for causing a computer including a storage unit to realize;
a PDS (Personal Data Store) unit that stores user data and outputs the stored user data; ([0012] “private data concierge (PDC) that privately and securely collects information about users and selectively discloses such information to third-parties under control of the user…aggregated data profile associated with the user”, see also [0095] &  [0087]-[0088])
a dialogue unit that acquires the user data through a dialogue with a user and stores the acquired user data in the PDS unit; ([0076] & [0082] & Fig 21 “PDC engine gathers information…user input”…“individual or explicitly data includes data expressly provided by a consumer…by means of completing registration forms, surveys, quizzes” – graphically displaying surveys/quizzes and/or other written requests such as those in Fig 21 in order to obtain explicit user preference/evaluation of products/services is the acquisition of user data through a dialog (written prompts) with the user and the system acquires the user data and stores it, [0096] “requests such information directly from the user or provide a graphical user interface”, [0151])
a matching unit that acquires catalog data including information relating to commercial items and services from a business-operator system, ([0072] “PDC can receive and categorize information regarding product and service offerings from manufacturers/advertisers”, [0107]-[0108] “compares to the vendors offerings…allow vendors to…directly provide a description of the available products”)
generates a recommendation of at least one of the commercial items and the services from the catalog data on a basis of the user data output from the PDS unit, ([0072]-[0073] “PDC can receive and categorize information regarding product and service offerings from manufacturers/advertisers…compares interests of the users/consumers…as contained in the user’s aggregated data profile…with the offerings…consumer interested in a category of product or service offering…determine whether there is a match…PDC suggests or recommends products/services to the user”, [0107]-[0108] “to the extent that there is a match…one or more recommendations is made…”)
outputs the generated recommendation to the user, and ([0073] “PDC suggests or recommends products/services to the user”, [0107]-[0108] ‘recommendation is made…”, [0114] “product and service recommendations…presented to the present user for consideration”)

Although Lafever suggests that the system may determine how whell a product/service recommendation matches the user data ([0116]), Lafever does not appear to disclose,
wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation
However, Desai discloses 
wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation (Fig 2F “here’s what we looked at when making our recommendations in order of importance for this recommendation” and [0009]-[0010] “permitting a user…insight into which signals or features have been relied on to make the recommendation…allow of users…understand what particular user data is dominant for particular recommendation”, see also [0082]-[0083])
Desai suggests it is advantageous to include wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation, because doing so can provide greater transparency/insight which may increase the user’s satisfaction and/or trust with the system/recommendations ([0009]-[0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of LaFever to include wherein the matching unit further outputs a degree of contribution of respective portions of the user data to the recommendation, as taught by Desai, because doing so can provide greater transparency/insight which may increase the user’s satisfaction and/or trust with the system/recommendations 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wu et al. (U.S. PG Pub No. 2021/0150545, May 20, 2021) teaches using a chatbot or automated assistant to engage in a conversational dialogue with a user and use of natural language processing to acquire explicit user feedback/preferences/evaluations regarding commercial items/services in order to develop a user profiled in order to provide the user with product/service recommendations.

Mohammed et al. (U.S. PG Pub No. 2014/0025660, January 23, 2014) teaches a PDS unit that stores a user profile and enables user control over access to the data and that receives product/service data from third-party entities and internally matches the product/service data against the user profile data to provide the user with recommendations.

“This is how Facebook uses your data for ad targeting” (Wagner, Kurt; published on April 11, 2018 at https://www.vox.com/2018/4/11/17177842/facebook-advertising-ads-explained-mark-zuckerberg ) teaches aggregating user profile data an controlling access to it.

	Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681